DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification does not provide a definition for the claimed “machine-readable medium”. A Broadest reasonable interpretation for the term “machine-readable medium” would include both statutory embodiments and non-statutory embodiments such as signals. The term “computer-readable storage medium” used in the Specification, is not the same as the claimed term “machine-readable medium.” As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is directed towards “the candidate kernel list” in line 4, however there is no previous recitation of “a candidate kernel list” in claim 3 or claim 1. There is insufficient antecedent basis for this limitation in the claim. The examiner believes claim 3 should depend on claim 2. Claim 3 will be interpreted as being dependent on claim 2.
Claim 16 is objected to because of the following informalities:  Claim 16 is directed towards “A machine-readable medium of claim 15”, however this should properly refer back to the machine-readable medium in claim 15. The examiner suggests “[[A]] The machine-readable medium of claim 15, wherein the request is provided via an application programming interface (API).” Appropriate correction is required.
Claim 11 is directed towards “the candidate kernel list” in line 3, however there is no previous recitation of “a candidate kernel list” in claim 11 or claim 9. There is insufficient antecedent basis for this limitation in the claim. The examiner believes claim 11 should depend on claim 10. Claim 11 will be interpreted as being dependent on claim 10.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al (hereinafter Vantrease), U.S. Patent No. 10,990,650 B1 in view of Chen et al (hereinafter Chen), U.S. Publication No. 2019/0122113 A1.
Referring to claims 1 and 15, taking claim 1 as exemplary, Vantrease discloses a processor comprising:
one or more arithmetic logic units (ALUs) to be configured to perform a matrix computation [col. 4, lines 63-67, In some implementations, the systolic array 200 may be configured to perform the arithmetic operations, including multiplications and additions, for the PEs of a neural network. For example, each PE may include arithmetic units] by: 
receiving a request for the matrix computation, the request including at least one matrix and the matrix computation to be performed [col. 3, lines 24-36, In certain embodiments, an optimized code generator may determine parameters for the matrix multiplication instructions to be executed by the computation engine; The parameters may provide coordinates and dimensions of a multiplication matrix which may be a subset of the padded input feature map matrix that excludes the padding data. The coordinates of the multiplication matrix may provide a reference point for the location of the multiplication matrix within the padded input feature map matrix];
providing, to a neural network, characteristics of the at least one matrix and the matrix computation [col. 3, lines 24-36, In certain embodiments, an optimized code generator may determine parameters for the matrix multiplication instructions to be executed by the computation engine based on dimensions of an input feature map matrix comprising input feature map elements, dimensions of a weight matrix comprising weight values, and a size of the padding data. The parameters may provide coordinates and dimensions of a multiplication matrix which may be a subset of the padded input feature map matrix that excludes the padding data. The coordinates of the multiplication matrix may provide a reference point for the location of the multiplication matrix within the padded input feature map matrix; also see fig. 11 where dimensions of an input matrix are received].
Vantrease does not explicitly disclose generating a ranked list of kernels using the neural network, the ranking based on a relevancy score determined using the neural network for each kernel in the ranked list; 
selecting a first kernel from the ranked list of kernels;
generating a result for the matrix computation using the at least one matrix and the first kernel; and 
providing the result.
However, Chen discloses generating a ranked list of kernels using the neural network, the ranking based on a relevancy score determined using the neural network for each kernel in the ranked list [paragraph 25, “That is, the DCNN optimization component 140 can prune a CNN model based on the importance of each feature extractor. In doing so, the DCNN optimization component 140 can extract responses of each convolutional and FC layer and rank the kernels and neurons by their importance from feature selection perspective, and then prune less important ones”]; 
selecting a first kernel from the ranked list of kernels [paragraph 25, …and then prune less important ones; paragraph 31, pruning ratio can be predefined; hence pruning less important kernels with a defined pruning ratio results in selecting a first kernel from the ranked kernels]; 
generating a result for the matrix computation using the at least one matrix and the first kernel [fig. 6, see convolution with input X and kernel Kfc]; and 
providing the result [fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chen in the invention of Vantrease, to implement generating a ranked list of kernels using the neural network, the ranking based on a relevancy score determined using the neural network for each kernel in the ranked list; selecting a first kernel from the ranked list of kernels; generating a result for the matrix computation using the at least one matrix and the first kernel; and  providing the result, in order to reduce the redundancy of a CNN and achieve full network compression with speedup [Chen, paragraph 13].
	Referring to claims 4 and 16, taking claim 4 as exemplary, the modified Vantrease discloses the processor of claim 1, wherein the request is received via an application programming interface (API) [Vantrease, col. 24, lines 32-46].
Referring to claims 6 and 17, taking claim 6 as exemplary, the modified Vantrease discloses the processor of claim 1, wherein the matrix computation is a general matrix multiply (GeMM) [Vantrease, col. 2, lines 34-35].
Referring to claim 9, Vantrease discloses a system, comprising: 
one or more processors [fig. 2] to be configured to perform, using one or more neural networks [col. 4, lines 65-66, PEs of a neural network]: 
receiving a request for the matrix computation, the request including at least one matrix and the matrix computation to be performed [col. 3, lines 24-36, In certain embodiments, an optimized code generator may determine parameters for the matrix multiplication instructions to be executed by the computation engine; The parameters may provide coordinates and dimensions of a multiplication matrix which may be a subset of the padded input feature map matrix that excludes the padding data. The coordinates of the multiplication matrix may provide a reference point for the location of the multiplication matrix within the padded input feature map matrix]; 
providing, to a neural network, characteristics of the at least one matrix and the matrix computation [col. 3, lines 24-36, In certain embodiments, an optimized code generator may determine parameters for the matrix multiplication instructions to be executed by the computation engine based on dimensions of an input feature map matrix comprising input feature map elements, dimensions of a weight matrix comprising weight values, and a size of the padding data. The parameters may provide coordinates and dimensions of a multiplication matrix which may be a subset of the padded input feature map matrix that excludes the padding data. The coordinates of the multiplication matrix may provide a reference point for the location of the multiplication matrix within the padded input feature map matrix; also see fig. 11 where dimensions of an input matrix are received];
one or more memories to store parameters corresponding to the one or more neural networks [fig. 9, element 906].
Vantrease does not explicitly disclose generating a ranked list of kernels using the neural network, the ranking based on a relevancy score determined using the neural network for each kernel in the ranked list; 
selecting a first kernel from the ranked list of kernels; 	
generating a result for the matrix computation using the at least one matrix and the first kernel; and 
providing the result.
However, Chen discloses generating a ranked list of kernels using the neural network, the ranking based on a relevancy score determined using the neural network for each kernel in the ranked list [paragraph 25, “That is, the DCNN optimization component 140 can prune a CNN model based on the importance of each feature extractor. In doing so, the DCNN optimization component 140 can extract responses of each convolutional and FC layer and rank the kernels and neurons by their importance from feature selection perspective, and then prune less important ones”]; 
selecting a first kernel from the ranked list of kernels [paragraph 25, …and then prune less important ones; paragraph 31, pruning ratio can be predefined; hence pruning less important kernels with a defined pruning ratio results in selecting a first kernel from the ranked kernels]; 
generating a result for the matrix computation using the at least one matrix and the first kernel [fig. 6, see convolution with input X and kernel Kfc]; and 
providing the result [fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chen in the invention of Vantrease, to implement generating a ranked list of kernels using the neural network, the ranking based on a relevancy score determined using the neural network for each kernel in the ranked list; selecting a first kernel from the ranked list of kernels; generating a result for the matrix computation using the at least one matrix and the first kernel; and  providing the result, in order to reduce the redundancy of a CNN and achieve full network compression with speedup [Chen, paragraph 13].
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease, in view of Chen, as applied to claims 1 and 9 above, and further in view of Campos, U.S. Patent No. 7,069,256 B1.
Referring to claims 5 and 12, taking claim 5 as exemplary, the modified Vantrease does not explicitly disclose the one or more ALUs of claim 1, further configured to perform the matrix computation by: 
identifying hardware behavior information; and 
providing the hardware behavior information to the neural network with the characteristics of the at least one matrix and the matrix computation.
However, Campos discloses identifying hardware behavior information [claim 10, model setup block operable to receive client input including information specifying a setup of a neural network data mining model]; and 
providing the hardware behavior information to the neural network with the characteristics of the at least one matrix and the matrix computation [claim 10, a model building block operable to receive training data and build a neural network model using the training data and the selected neural network modeling algorithm; and a model scoring block operable to receive scoring data and generate predictions and/or recommendations using the scoring data and the neural network model].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Campos in the invention of the modified Vantrease, to implement identifying hardware behavior information; and providing the hardware behavior information to the neural network with the characteristics of the at least one matrix and the matrix computation, in order to provide improved performance in model building and good integration with various databases [Campos, col. 1, lines 51-56].
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease, in view of Chen, as applied to claim 15 above, and further in view of Ouyang et al (hereinafter Ouyang), U.S. Publication No. 2018/0052685 A1.
Referring to claim 19, the modified Vantrease does not explicitly disclose the machine-readable medium of claim 15, wherein the instructions further include instructions to:
determine a class for the at least one matrix; and 
provide the class with the request.
However, Ouyang discloses determine a class for the at least one matrix [paragraph 14]; and 
provide the class with the request [paragraph 14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ouyang in the invention of the modified Vantrease, to implement wherein the instructions further include instructions to:  determine a class for the at least one matrix; and provide the class with the request, in order to improve efficiency and provide an improved processor and an improved method for executing an instruction [Ouyang, paragraphs 4-5].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease, in view of Chen, in view of Ouyang, as applied to claim 19 above, and further in view of Campos, U.S. Patent No. 7,069,256 B1.
Referring to claim 20, the modified Vantrease does not explicitly disclose the machine-readable medium of claim 19, wherein the system is further configured to: 
identify hardware behavior information; and 
provide the hardware behavior information to the neural network with the characteristics of the at least one matrix and the matrix computation.
However, Campos wherein the system is further configured to: 
identify hardware behavior information [claim 10, model setup block operable to receive client input including information specifying a setup of a neural network data mining model]; and 
provide the hardware behavior information to the neural network with the characteristics of the at least one matrix and the matrix computation [claim 10, a model building block operable to receive training data and build a neural network model using the training data and the selected neural network modeling algorithm; and a model scoring block operable to receive scoring data and generate predictions and/or recommendations using the scoring data and the neural network model].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Campos in the invention of the modified Vantrease, to implement wherein the system is further configured to:   identify hardware behavior information; and provide the hardware behavior information to the neural network with the characteristics of the at least one matrix and the matrix computation, in order to provide improved performance in model building and good integration with various databases [Campos, col. 1, lines 51-56].

Allowable Subject Matter
Claims 2, 7-8, 10, 13-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest the one or more ALUs further configured to perform the matrix computation by: generating a candidate kernel list based on the at least one matrix and the matrix computation; and providing the candidate kernel list to the neural network with the characteristics of the at least one matrix and matrix computation, wherein the generated ranked list of kernels includes only kernels that are included in the candidate kernel list, in combination with other recited limitations in claim 2.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the one or more ALUs further configured to perform the matrix computation by: determining a second kernel for the at least one matrix and the matrix computation; comparing the ranked list of Kernels by the neural network to the second kernel; and generating additional training data for the neural network based on the at least one matrix and the second kernel, in combination with other recited limitations in claim 7.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the processors are further configured to perform: generating a candidate kernel list based on the at least one matrix and the matrix computation; and providing the candidate kernel list to the neural network with the at least one matrix and matrix computation, wherein the generated ranked list of kernels includes only kernels that are included in the candidate kernel list, in combination with other recited limitations in claim 10.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the processors are further configured to perform: determining a second kernel for the at least one matrix and the matrix computation; comparing the ranked list of Kernels by the neural network to the second kernel; and generating additional training data for the neural network based on the at least one matrix and the second kernel, in combination with other recited limitations in claim 13.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the system is further configured to:  determine a second kernel for the at least one matrix and the matrix computation; compare the ranked list of kernels by the neural network to the second kernel; and generate additional training data for the neural network based on the at least one matrix and the second kernel, in combination with other recited limitations in claim 18.
Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raux et al, U.S. Publication No. 2013/0297321 A1, discloses “The candidate locations are then ranked by the kernel model amplitude sums, and one or more candidate locations are selected 550 for recommendation to a user based on the ranked list of candidate locations” [paragraph 83].
McGuire et al, U.S. Publication No. 2020/0065941 A1, discloses a blur kernel selection method 700 selects a depth-dependent blurring kernel [paragraph 56].
Heckerman et al, U.S. Publication No. 2014/0066320 A1, discloses a selector component 308 that selects, from the ranked list of markers 304, a filter set, wherein the filter set includes some number of most highly ranked markers in the ranked list of markers 304 [paragraph 31].
Kaushal et al, U.S. Publication No. 2014/0135970 A1, discloses tool parameters that are ranked based on scores [Abstract].
Subramanian et al, U.S. Publication No. 2002/0015401 A1, discloses a rank ordering of the dominant computation-intensive kernels found in the algorithms is identified [paragraph 78].
Gupta et al, U.S. Publication No. 2016/0335120 A1, discloses a kernel, selected from the kernel library (126), may be deployed on an FPGA (152) of the FPGA device (150) by programming the FPGA with the kernel [paragraph 26].
Barnhill, U.S. Patent No. 6,658,395 B1, discloses “At step 206 a kernel is selected for the SVM. As is known in the art, different kernels will cause a SVM to produce varying degrees of quality in the output for a given set of input data. Therefore, the selection of an appropriate kernel may be essential to the desired quality of the output of the SVM. In one embodiment of the present invention, a kernel may be chosen based on prior performance knowledge. As is known in the art, exemplary kernels include polynomial kernels, radial basis classifier kernels, linear kernels, etc. In an alternate embodiment, a customized kernel may be created that is specific to a particular problem or type of data set. In yet another embodiment, the multiple SVMs may be trained and tested simultaneously, each using a different kernel. The quality of the outputs for each simultaneously trained and tested SVM may be compared using a variety of selectable or weighted metrics (see step 222) to determine the most desirable kernel” [col. 10, lines 15-31].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181